Citation Nr: 0843346	
Decision Date: 12/16/08    Archive Date: 12/23/08

DOCKET NO.  92-06 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a fracture of the left fifth metacarpal.  

2.  Entitlement to special monthly compensation (SMC) based 
on loss of use of the left hand due to residuals of a 
fracture of the left fifth metacarpal.  

(The issue of whether there was clear and unmistakable error 
in a February 1990 decision of the Board that denied a 
compensable rating for postoperative residuals of an 
epigastric hernia, to include a separate compensable 
evaluation for a scar, is addressed in a separate decision of 
the Board under docket number 07-18 740 and the issue of 
entitlement to waiver of recovery of an overpayment of 
educational benefits under the Survivors' and Dependents' 
Educational Assistance Chapter 35 program in the calculated 
amount of $1,939.71 is also addressed in a separate decision 
of the Board under docket number 06-34 108A.)  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from November 1977 to July 
1983.  He also had periods of active duty for training.  

This matter comes to the Board of Veterans Appeals (Board) on 
appeal from decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Montgomery, Alabama.  

In a February 1991 rating decision, the RO denied entitlement 
to an increased rating for a service-connected postoperative 
epigastric hernia.  The veteran disagreed with that decision.  
During the course of the appeal, the service-connected 
disability was recharacterized as a ventral hernia, 
recurrence of epigastric hernia, and the RO assigned a 20 
percent rating effective March 1, 1990.  The veteran 
continued his appeal, and in a decision dated in November 
1997, the Board denied entitlement to a rating in excess of 
20 percent for the service-connected ventral hernia, 
postoperative recurrence of epigastric hernia.  In that 
decision, the Board granted a 10 percent rating, but no more, 
for service-connected residuals of a fracture of the left 
fifth metacarpal.  A rating decision, dated in September 
1996, had granted service connection for fracture, left fifth 
metacarpal and assigned a noncompensable rating.  


An appeal was taken to the United States Court of Veterans 
Appeals (now the United States Court of Appeals for Veterans 
Claims) (Court).  The parties filed a Joint Motion for 
Partial Remand, Partial Affirmance and for a Suspension of 
Proceedings (Joint Motion).  In an order dated in July 1998, 
the Court granted the Joint Motion in part by vacating that 
part of the Board's November 1997 decision that denied an 
increased evaluation for the veteran's service-connected 
ventral hernia, postoperative recurrence of epigastric 
hernia.  The Court dismissed the remaining issues, including 
the appeal of the assignment of a 10 percent rating for 
residuals of a fracture of the left fifth metacarpal.  

While the appeal was pending before the Court, the RO, in a 
rating decision dated in November 1997, implemented that part 
of the Board's November 1997 decision that awarded a 10 
percent rating for residuals of a fracture of the left fifth 
metacarpal.  In January 1998, the RO received a VA Form 21-
4138, signed by the veteran's mother, in which the veteran 
requested additional compensation for his left fifth 
metacarpal.  In a letter dated in February 1998, the RO 
explained that it was unable to grant an increase in the 10 
percent rating for the left finger condition and at that time 
provided information concerning appellate rights.  In March 
1998, the RO received a VA Form 21-4138, signed by the 
veteran's mother, which the RO interpreted as a notice of 
disagreement.  

In August 2002, the RO issued a statement of the case (SOC) 
on the issue of entitlement to rating in excess of 10 percent 
for residuals of a fracture of the left fifth metacarpal.  
The appellant filed a timely VA Form 9, Appeal to Board of 
Veterans' Appeals, in September 2002 perfecting an appeal 
concerning the 10 percent rating for residuals of a fracture 
of the left fifth metacarpal and also stated that the veteran 
wanted SMC for loss of use of his little finger.  In a rating 
decision dated later that month, the RO denied entitlement to 
SMC based on loss of use of the left fifth metacarpal.  The 
appellant filed a notice of disagreement, the RO issued a SOC 
on the issue of entitlement SMC for loss of use of the left 
hand due to residuals of a fracture of the left fifth 
metacarpal, and the appellant perfected the appeal as to that 
issue.  

In October 2003, the Board remanded the issues of entitlement 
to an evaluation in excess of 10 percent for residuals of a 
fracture of the left fifth metacarpal and entitlement to SMC 
based on loss of use of the left hand due to residuals of a 
fracture of the left fifth metacarpal for further 
development.  The case has been returned to the Board for 
further appellate consideration.


The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

In the October 2003 remand, the Board noted that a VA 
physician, in an August 1996 VA examination report, indicated 
that the veteran stated that he could not straighten his 
little finger and "now it had gone into the ring finger 
also."  The Board further noted that upon examination in 
August 1996, there was limitation of motion of both the 
little finger and the ring finger, and the physician said the 
veteran had poor grasp on the left due to loss of function of 
the ring and little fingers.  The diagnosis was 
tenosynovitis, tendons left little finger, chronic.  
Importantly, the Board in 2003 found that the 1996 VA 
examination report raised the issue of service connection for 
left ring finger disability secondary to service-connected 
residuals of a fracture of the left fifth metacarpal.  

After finding that the secondary service connection claim had 
been raised, the Board found that the issue of entitlement to 
secondary service connection for left ring finger disability 
could affect the outcome of the increased rating and SMC 
claims currently on appeal and that these issues must be 
considered as inextricably intertwined.  It was then noted in 
the October 2003 Board remand that the AOJ must address the 
inextricably intertwined issue of secondary service 
connection for left ring finger disability before the Board 
addresses the issues of entitlement to a rating in excess of 
10 percent for residuals of a fracture of the left fifth 
metacarpal and the SMC claim, in which the AOJ has considered 
entitlement to SMC based on loss of use of the left hand.  
The Board in 2003 then directed the AOJ to adjudicate the 
claim of entitlement to service connection for left ring 
finger disability secondary to service-connected residuals of 
a fracture of the left fifth metacarpal.

The Board is obligated by law to ensure that the AOJ complies 
with its directives, as well as those of the Court. The Court 
has stated that compliance by the Board or the AOJ is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Court are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  After reviewing 
the claims file, there is no indication in the record that 
the AOJ adjudicated the claim of entitlement to service 
connection for left ring finger disability secondary to 
service-connected residuals of a fracture of the left fifth 
metacarpal.  As such, the Board finds that the RO did not 
substantially comply with the Board's directives set forth in 
2003.  See Dyment v. West, 13 Vet. App. 141 (1999) (noting 
that a remand is not required under Stegall v. West, 11 Vet. 
App. 268 (1998) where the Board's remand instructions were 
substantially complied with), aff'd, Dyment v. Principi, 287 
F.3d 1377 (2002).  Therefore, the Board finds that a remand 
is necessary to allow the RO to adjudicate the secondary 
service connection claim.

Further, the Board notes that some partial development was 
completed.  This includes a VA examination of the veteran in 
August 2004, a November 2004 consultation regarding the left 
hand, X-rays, and an addendum opinion.  The Board notes that 
the VA examiner in an addendum to the report of VA 
examination, conducted in August 2004, noted that the 
veteran's severe restriction of range of motion for "all 
joints of left ring and left little finger not as least as 
likely as not caused or worsened by residuals of fracture of 
left 5th metacarpal bone."  The Board finds this VA 
examiner's answers are somewhat confusing and not clearly 
responsive to the questions posed in the fourth directive of 
the October 2003 Board remand.  Further, the August 2004 VA 
examination report does not reflect a rationale was provided 
for the above opinions.  As such, the Board finds that a 
clarifying medical opinion is necessary.  Stegall, 11 Vet. 
App. at 271.  

Additionally, during the pendency of this appeal, the Court, 
in a recent decision, outlined the notice that is necessary 
in a claim for an increased rating.  Vazquez-Flores v. Peake, 
22 Vet. App. 37, 43-44 (2008).  The Court held, in essence, 
that the Secretary must notify the claimant that, to 
substantiate a claim, the claimant must provide (or ask the 
Secretary to obtain) (1) evidence of a worsening of the 
condition and its impact on employment and daily life; (2) 
how disability ratings are assigned; (3) general notice of 
any diagnostic code (DC) criteria for a higher rating that 
would not be satisfied by evidence of a noticeable worsening 
of symptoms and effect on functioning (such as a specific 
measurement or test result); and (4) examples of the types of 
medical and lay evidence the veteran may submit to support an 
increased rating claim.  The veteran has not been provided 
with such notice and the Board finds that corrective notice 
should be sent to the veteran to so comply.

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with the specific 
notice required in increased compensation 
claims, as outlined by the Court in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), specifically including notice 
that the Secretary must notify the 
claimant that, to substantiate a claim, 
the claimant must provide (or ask the 
Secretary to obtain) (1) evidence of a 
worsening of the condition and its impact 
on employment and daily life; (2) how 
disability ratings are assigned; (3) 
general notice of the criteria for a 
higher rating for residuals of fracture 
of left fifth metacarpal under 38 C.F.R. 
§ 4.71a, DC 5227-5156; and (4) examples 
of the types of medical and lay evidence 
the veteran may submit to (or ask the 
Secretary to obtain) that are relevant to 
establishing entitlement to increased 
compensation.

2.  Send the claims file to the medical 
doctor who examined the veteran in August 
2004 and provided the addendum opinion.  
If this physician is not available, send 
the claims file to an orthopedic 
examiner.  Ask the examiner to review the 
entire record.  

The examiner should be requested to 
provide the following opinions and 
provide an explanation for each:  

(a)  Please provide and opinion, with 
complete rationale, as to whether it is 
at least as likely as not (50 percent or 
greater probability) that any current 
left ring finger disability was 
proximately due to, or chronically 
aggravated by, by the veteran's service-
connected residuals of a fracture of the 
left fifth metacarpal.  [If at least as 
likely as not, go to (b); if not, go to 
(c) below.]

(b)  If the examiner determines that it 
is at least as likely as not that left 
ring finger disability was proximately 
due to, or chronically aggravated by, 
residuals of a fracture of the left fifth 
metacarpal, the examiner should provide 
an opinion as to whether it is at least 
as likely as not (50 percent or greater 
probability) that there is loss of 
function of the left ring finger and left 
little finger such that no effective 
function remains in the left hand other 
than that which would be equally well 
served by an amputation stump at the 
sight of election below the elbow with 
use of a suitable prosthetic appliance.  
The examiner should state whether the 
actual remaining ability to grasp and 
manipulate objects could be accomplished 
equally well by an amputation stump with 
prosthesis.  

(c)  If it is the examiner determines 
that it is less likely than not that any 
current left ring finger disability was 
proximately due to, or chronically 
aggravated by, service-connected 
residuals of a fracture of the left fifth 
metacarpal, the examiner should provide 
an opinion, with complete rationale, as 
to whether it is at least as likely as 
not (50 percent or greater probability) 
that there is loss of function of the 
left fifth metacarpal such that no 
effective function remains in the left 
hand other than that which would be 
equally well served by an amputation 
stump at the sight of election below the 
elbow with use of a suitable prosthetic 
appliance.  The examiner should state 
whether the actual remaining ability to 
grasp and manipulate objects could be 
accomplished equally well by an 
amputation stump with prosthesis.  

The VA examiner is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.

If additional testing or an examination 
is deemed warranted, then the veteran 
should be scheduled for such.

3.  Thereafter, the AOJ should first 
adjudicate the claim of entitlement to 
service connection for left ring finger 
disability secondary to service-connected 
residuals of a fracture of the left fifth 
metacarpal.  

If entitlement to service connection for 
left ring finger disability secondary to 
service-connected residuals of a fracture 
of the left fifth metacarpal is not 
granted, and the appellant provides a 
timely notice of disagreement with that 
decision, the RO should issue a SOC 
pertinent to that issue.  The appellant 
should be advised of the procedures and 
time limits for filing a timely 
substantive appeal.  

Then, readjudicate the claims of 
entitlement to a rating in excess of 10 
percent for residuals of a fracture of 
the left fifth metacarpal and entitlement 
to special monthly compensation based on 
loss of use of the left hand due to 
residuals of a fracture of the left fifth 
metacarpal on appeal.  If any benefit 
sought is not granted, issue a 
supplemental statement of the case and 
afford the appellant and his 
representative an appropriate opportunity 
to respond.  Thereafter, the case should 
be returned to the Board, as warranted.


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  Claims that 
are remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A.  
§§ 5109B and 7112 (West Supp. 2008).





_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




